Case 5:19-cv-00461-JSM-PRL Document 16 Filed 12/18/19 Page 1 of 23 PageID 172




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      OCALA DIVISION


   PATRICK MCARDLE, COURTNEY
   RAMSEY, and
   ANTHONY CUMMINGS,
   on behalf of themselves and
   all others similarly situated,

                 Plaintiffs,
          v.                                         Case No.: 5:19-cv-461-Oc-30PRL

   CITY OF OCALA, FLA.,

              Defendant.
   _________________________________/

               PLAINTIFFS= MOTION FOR CLASS CERTIFICATION AND
                MEMORANDUM OF LAW AND EVIDENCE IN SUPPORT

          Pursuant to Fed. R. Civ. P. 23(a) and (b)(2), Plaintiffs move this Court for an

   order certifying this case as a class action. As grounds therefor, Plaintiffs state:

          1.     Named Plaintiffs Patrick McArdle, Courtney Ramsey, and Anthony

   Cummings bring this class action lawsuit alleging violations of the Eighth and

   Fourteenth Amendments of the U.S. Constitution and Article I, section 9 of the Florida

   Constitution on behalf of themselves and other similarly situated individuals

   experiencing homelessness in the City of Ocala.

          2.     Named Plaintiffs bring this lawsuit because they do not have access to

   fixed, regular, and adequate housing. Due to lack of adequate alternatives, Named

   Plaintiffs and hundreds of homeless individuals who are similarly situated have no
Case 5:19-cv-00461-JSM-PRL Document 16 Filed 12/18/19 Page 2 of 23 PageID 173




   choice but to sleep or rest on streets or sidewalks, or in woods, parks or other outdoor

   areas in the City.

          3.     Despite the lack of available and accessible shelter space, the City has

   a policy of “broken windows” policing that includes a “vagrant patrol” to actively identify

   and arrest homeless individuals for municipal ordinance violations such as “open

   lodging” with the intent of driving homeless people out of the City. This policy has

   included implementing police operations in 2018 and 2019 targeted at the homeless

   population including “Operation Street Sweeper,” “Operation Innovation,” and a “zero

   tolerance” action plan.

          4.     The City also issues trespass warnings banning homeless individuals

   from returning to public places (such as public parks) even under circumstances when

   the individual committed no criminal violation. This has the impact of expelling

   homeless people from public places and infringes on their constitutionally protected

   liberty interest to be in public places of their choosing under times and conditions when

   those places are ordinarily available to members of the public.

          5.     The proposed class represented by the Named Plaintiffs is defined as:

                 All persons who currently or during the pendency of this litigation
                 (a) are homeless in that they are without fixed housing and lack
                 the financial resources to provide for their own housing; (b) live
                 within the City of Ocala including individuals who sometimes
                 sleep outside the City to avoid arrest; and (c) have been
                 convicted under the City of Ocala ordinance, codified at Sec. 42-
                 10 of the Ocala City Code, that prohibits “lodging in the open”
                 (“open lodging”).

          6.     Numerosity: The proposed class is so numerous that joinder of all its

   members is impracticable. Data from 2015-2019 show that there are 260 people who



                                               2
Case 5:19-cv-00461-JSM-PRL Document 16 Filed 12/18/19 Page 3 of 23 PageID 174




   have been convicted under the City’s open lodging ordinance, and have been

   subjected to the City’s unlawful policies, practices and customs because they are

   homeless in that they are without fixed regular and adequate residence and do not

   have access to year-round shelter.

         7.        Commonality: The questions of law or fact that are common to the

   Named Plaintiffs and proposed class members include whether:

              a. Named Plaintiffs and class members experiencing homelessness are

         involuntarily unsheltered in that the number of available shelter beds is

         exceeded by the number of homeless people in the City of Ocala;

              b. Defendant’s policies, practices, and customs of enforcing the City’s

         “open lodging” ordinance resulting in criminal punishment (incarceration and

         imposition of fines, fees, and costs) of class members for sleeping or resting

         while awake on property in City (public or private), when there is no available

         alternative shelter, is cruel or unusual punishment in violation of the Eighth

         Amendment, U.S. Constitution;

              c.   Defendant’s “open lodging” ordinance and the manner in which it is

         being applied to Named Plaintiffs and class members fails to provide

         constitutionally sufficient notice prior to depriving class members of their liberty

         interests in resting, sleeping, and seeking shelter from the elements, such that

         a reasonable homeless person in Ocala would understand what conduct is

         prohibited in violation of the vagueness doctrine under the due process clause

         of the Fourteenth Amendment to the U.S. Constitution;




                                              3
Case 5:19-cv-00461-JSM-PRL Document 16 Filed 12/18/19 Page 4 of 23 PageID 175




            d. Defendant’s “open lodging” ordinance and the manner in which it is

         being applied authorizes and constitutes arbitrary and discriminatory

         enforcement by casting a wide net of virtually limitless innocent human

         behavior that is criminalized and leaving it up to the whim of individual police

         officers to determine who to criminally punish and who to set free in violation of

         the vagueness doctrine under the due process clause of the Fourteenth

         Amendment to the U.S. Constitution;

            e. Defendant’s “open lodging” ordinance authorizes criminal punishment

         of Named Plaintiffs and class members experiencing homelessness in the form

         of incarceration and imposition of fines, fees, and costs for sleeping or resting

         while awake because they are homeless in violation of the substantive due

         process clause of the Fourteenth Amendment to the U.S. Constitution;

            f.   Defendant’s policies, practices and customs of issuing trespass

         warnings to exclude Named Plaintiffs and class members from being physically

         present in public parks or other public places generally open to the public

         deprives them of a constitutionally protected liberty interest to be in public

         places of their choosing without an opportunity for a hearing violates their right

         to procedural due process under the Fourteenth Amendment of the U.S.

         Constitution;

            g. Defendant’s policies, practices and customs of using “broken windows”

         policing and the manner in which it is being applied to Named Plaintiffs and

         class members who are experiencing homelessness (through police operations




                                             4
Case 5:19-cv-00461-JSM-PRL Document 16 Filed 12/18/19 Page 5 of 23 PageID 176




         like “Operation Street Sweeper”, “zero tolerance” action plans, and

         enforcement of the City’s “open lodging” and trespass policies) is motivated by

         a discriminatory intent to harm and punish a politically unpopular group and

         lacks a rational basis in violation of the Equal Protection Clause of the

         Fourteenth Amendment to the U.S. Constitution;

            h. Defendant’s “open lodging” ordinance discriminates on its face and as-

         applied against Named Plaintiffs and class members by punishing only

         homeless individuals who have no alternative places to sleep or rest while

         allowing others to engage in the same conduct if they have access to housing

         and an ability to conform their conduct in violation of the Equal Protection

         Clause to the Fourteenth Amendment of the U.S. Constitution;

            i.   Defendant’s policies, practices and customs of using “broken windows”

         policing and the manner in which it is being applied to Named Plaintiffs and

         class members who are experiencing homelessness (through police operations

         like “Operation Street Sweeper,” “zero tolerance” action plans, and

         enforcement of the City’s “open lodging” and trespass policies) violate their

         fundamental right to freedom of movement and intrastate travel guaranteed by

         Article I, section 9 of the Florida Constitution by: preventing homeless people

         from coming into the City; expelling those already present from the City; and

         impeding their ability to move freely and engage in harmless, life-sustaining

         activities such as resting, sleeping, and attempting to protect themselves from

         the elements.




                                            5
Case 5:19-cv-00461-JSM-PRL Document 16 Filed 12/18/19 Page 6 of 23 PageID 177




          8.     Typicality: The claims of the Named Plaintiffs are typical of the claims

   of the class as a whole in that the Named Plaintiffs and proposed class members are

   all homeless in that they are without fixed regular and adequate housing and lack the

   financial resources to provide for their own housing. They all live within the City of

   Ocala. Their experiences of arrest, punishment, and exclusion from public places are

   typical due to their status as homeless persons who must sleep, rest while awake,

   and otherwise be physically present in public places that are open to members of the

   public generally.

          9.     Adequate representation: The Named Plaintiffs will fairly represent

   and adequately protect the interests of the proposed class as a whole. The Named

   Plaintiffs understand their responsibilities as class representatives and are willing to

   take active roles in prosecuting this litigation. The Named Plaintiffs do not have any

   interests antagonistic to those of other proposed class members. By filing this action,

   the Named Plaintiffs have displayed an interest in vindicating their rights, as well as

   the claims of others who are similarly situated. The relief sought by the Named

   Plaintiffs will inure to the benefit of the proposed class generally. The Named Plaintiffs

   are represented by counsel who are skilled and knowledgeable about civil rights

   litigation, homeless advocacy, constitutional law, practice and procedure in the federal

   courts, and the prosecution and management of class action litigation.

          10.    The City has acted on grounds generally applicable to the proposed

   class, thereby making final injunctive relief appropriate with respect to the class as a

   whole under Fed. R. Civ. P. 23(b)(2). The relief sought here — an injunction prohibiting




                                               6
Case 5:19-cv-00461-JSM-PRL Document 16 Filed 12/18/19 Page 7 of 23 PageID 178




   the City from enforcing its unconstitutional open lodging ordinance and its policy of

   issuing trespass warnings to exclude class members from public places — would

   resolve the controversy for hundreds of similarly situated individuals. A class action is

   superior to individual lawsuits for resolving this controversy.

          WHEREFORE, Plaintiffs respectfully request that this Court certify this case as

   a class action pursuant to Fed. R. Civ. P. 23(b)(2), and appoint class counsel.

                               MEMORANDUM IN SUPPORT

          Class certification requires that the putative class meet the four Rule 23(a)

   requirements of numerosity, commonality, typicality, and adequate representation,

   and the two Rule 23(b)(2) requirements that the Defendant Aacted or refused to act on

   grounds equally applicable to the class,@ and that final relief of an injunctive nature or

   corresponding declaratory nature, settling the legality of the behavior with respect to

   the class as a whole, is appropriate. Fed. R. Civ. P. 23.

          A party seeking class certification must Aaffirmatively demonstrate his

   compliance with the RuleCthat is, he must be prepared to prove that there are in fact

   sufficiently numerous parties, common questions of law or fact, etc.@ Wal-Mart Stores,

   Inc. v. Dukes, 131 S. Ct. 2541, 2551 (2011) (emphasis in original). While the Plaintiffs

   bear the burden of showing that the requirements of Rule 23 have been met, A[f]or the

   purposes of class certification ... the Court accepts the Plaintiffs= substantive

   allegations as true.@ In Re Carbon Dioxide Antitrust Litig., 149 F.R.D. 229, 232 (M.D.

   Fla. 1993). In addition, A[t]he Court resolves any doubt in favor of class certification.@

   Id.; see also Blackie v. Barrack, 524 F.2d 891, 901 n.17 (9th Cir. 1975). Although the




                                               7
Case 5:19-cv-00461-JSM-PRL Document 16 Filed 12/18/19 Page 8 of 23 PageID 179




   Rule 23 analysis will frequently Aentail some overlap with the merits of the plaintiff=s

   underlying claim,@ 131 S. Ct. at 2551, Athe question is not whether ... plaintiffs have

   stated a cause of action or will prevail on the merits but rather whether the

   requirements of Rule 23 are met.@ Eisen v. Carlyle & Jacquelin, 417 U.S. 156, 178

   (1974) (citation omitted). See also Amgen Inc. v. Conn. Ret. Plans & Trust Funds, 133

   S. Ct. 1184, 1194-95 (2013) (ARule 23 grants courts no license to engage in free-

   ranging merits inquiries at the certification stage. Merits questions may be considered

   to the extentCbut only to the extentCthat they are relevant to determining whether the

   Rule 23 prerequisites for class certification are satisfied.@) (internal citations omitted).

          A.     Class Definition

          The proposed class consists of:

                 All persons who currently or during the pendency of this litigation
                 (a) are homeless in that they are without fixed housing and lack
                 the financial resources to provide for their own housing; (b) live
                 within the City of Ocala including individuals who sometimes
                 sleep outside the City to avoid arrest; and (c) have been
                 convicted under the City of Ocala ordinance, codified at Sec. 42-
                 10 of the Ocala City Code, that prohibits “lodging in the open”
                 (“open lodging”).

          While the Eleventh Circuit has held that in order to obtain certification in Fed.

   R. Civ. P. 23(b)(3) cases a class must be sufficiently definable and ascertainable,

   see Carriulo v. Gen. Motors Co., 823 F.3d 977, 984 (11th Cir. 2016), this judicially-

   created requirement of ascertainability has only been applied in the context of a Rule

   23(b)(3) damages class. Braggs v. Dunn, 137 F.R.D. 634, 671 (M.D. Ala. 2016)

   (ADefendants have not cited, and the court is not aware, of any cases within this circuit

   applying the ascertainability requirement to a Rule 23(b)(2) class, much less any



                                                8
Case 5:19-cv-00461-JSM-PRL Document 16 Filed 12/18/19 Page 9 of 23 PageID 180




   binding precedent doing so.@). Those circuits that have addressed this issue have

   concluded that ascertainability is not a prerequisite for a 23(b)(2) class. Id.; Shelton v.

   Bledsoe, 775 F.3d 554, 561 (3d Cir. 2015). Because of the absence of procedural

   safeguards such as notice and the indivisible nature of the remedy in a suit for

   declaratory and injunctive relief, a Rule 23(b)(2) class definition need not be as precise

   as that of a 23(b)(3) class. See Yaffe v. Powers, 454 F.2d 1362, 1366 (1st Cir. 1972).

   Even if, however, the ascertainability factor does apply, Plaintiff=s class definition is

   ascertainable. A class is Aidentifiable@ when Aits members can be ascertained by

   reference to objective criteria.@ Bussey v. Macon Co. Greyhound Park, Inc., 562 Fed.

   Appx. 782, 787 (11th Cir. 2014). The proposed class is ascertainable as the members

   are all homeless individuals who live in Ocala and have been convicted under the

   City’s open lodging ordinance.

           Future class members also may be included. See, e.g. Armstead v. Coler, 914

   F.2d 1464, 1465 (11th Cir. 1990) (class included current and future residents of mental

   health institution). In this case, the class may be fluid as proposed class members will

   continue to be arrested, cited, and convicted under the ordinance during the pendency

   of this litigation.

           B.      Numerosity

           Rule 23 requires that Athe class is so numerous that joinder of all members is

   impracticable.@ Fed. R. Civ. P. 23(a)(1). Plaintiffs need not know the exact number

   in the putative class, but they must Aproffer some evidence of the number in the

   purported class or a reasonable estimate.@ Leszcynski v. Allianz Ins., 176 F.R.D. 659,




                                               9
Case 5:19-cv-00461-JSM-PRL Document 16 Filed 12/18/19 Page 10 of 23 PageID 181




    669 (S.D. Fla. 1997). The court may then make a Acommon sense assumption in

    order to find support for numerosity.@ Evans v. U.S. Pipe & Foundry, 696 F. 2d 925,

    930 (11th Cir. 1983). In this Circuit, Agenerally less than twenty-one is inadequate,

    more than forty adequate, with numbers in between varying according to other

    factors." Cox v. Am. Cast Iron Pipe Co., 784 F.2d 1546, 1553 (11th Cir. 1986). Other

    factors that the Court should consider include the geographical dispersion of the

    putative class members, judicial economy, and the ease of identifying the members

    of the putative class and their addresses. See Kreuzfeld A.G. v. Carnehammar, 138

    F.R.D. 594, 598-99 (S. D. Fla. 1991).

           Further, reasonable inferences about homelessness may be made. See

    Pottinger v. City of Miami, 720 F. Supp. 955, 958 (S.D. Fla. 1989) (numerosity met

    based upon a reasonable inference of the studies conducted of the homeless

    population and the nature of homelessness). On January 24, 2019, there were 475

    unduplicated homeless individuals in Marion County of which 170 were in an

    emergency shelter, 126 in a transitional shelter, and 179 were unsheltered. (Ex. 1 ¶

    9, Decl. of Juaristic.) There is not enough emergency shelter or other housing

    assistance to provide shelter to all individuals who need it in Marion County or the City

    of Ocala. (Id. ¶15.)

           From 2015-2019, there have been 260 people who have been convicted of or

    received a withheld adjudication for the charge of open lodging. (Ex. 2.) Thus, the

    putative class is so numerous that joinder of all the members is impracticable. See

    Kilgo v. Bowman Transp., Inc., 789 F.2d 859, 878 (11th Cir. 1986) (numerosity




                                               10
Case 5:19-cv-00461-JSM-PRL Document 16 Filed 12/18/19 Page 11 of 23 PageID 182




    satisfied with “at least thirty-one individual class members”); Haymons v. Williams, 795

    F. Supp. 1511 (M.D. Fla. 1982) (certifying class of 178 Medicaid-eligible individuals

    residing in adult congregate living).

           Joinder of the putative class members also is impracticable because of class

    members= limited economic resources, housing instability, and capacity to file their

    own litigation. See Kilgo v. Bowman Transp., Inc., 789 F.2d 859, 878 (11th Cir. 1986)

    (class included future members and applicants from a wide geographical area);

    Armstead v. Pingree, 629 F. Supp. 273, 279 (M.D. Fla. 1986) (court considered ability

    of individual plaintiffs to bring separate action if class certification denied, concluding

    that “plaintiffs' confinement, their economic resources, and their mental handicaps, it

    is highly unlikely that separate actions would follow if class treatment were denied.

    This is precisely the type of group which class treatment was designed to protect.”).

    Further, there is judicial economy in rendering a classwide decision on the requested

    injunctive and declaratory relief. See Allison v. Citgo Petroleum Corp., 151 F.3d 402,

    415 (5th Cir. 1998).

           In sum, there are hundreds of individuals in the putative class and all relevant

    factors support a finding of numerosity.

           C.     Commonality

           Rule 23 also requires that there be Aquestions of law or fact common to the

    class.@ Fed. R. Civ. P. 23(a)(2). As the Supreme Court explained, A[c]ommonality

    requires the plaintiff to demonstrate that the class members >have suffered the same

    injury=@ and whether there is Acapacity of a classwide proceeding to generate common




                                                11
Case 5:19-cv-00461-JSM-PRL Document 16 Filed 12/18/19 Page 12 of 23 PageID 183




    answers.@ Wal-Mart Stores, 131 S. Ct. at 2551, citing General Tel. Co. of Sw. v.

    Falcon, 102 S. Ct. 2364, 2370 (1982). Allegations of a Apolicy@ or Apractice@ of treating

    the entire class unlawfully generally satisfy the commonality requirement. Int=l Bd. of

    Teamsters v. U.S., 431 U.S. 324, 336 (1977) (finding commonality where racial

    discrimination was the company=s standard operating procedureCthe regular rather

    than the unusual practice); see also Cooper v. Fed. Reserve, 467 U.S. 867, 878

    (1984); Cox, 784 F.2d at 1557-58. Where a common scheme is alleged, common

    questions of law or fact will exist. See Murray v. Auslander, 244 F.3d 807, 813 (11th

    Cir. 2001) (class certified to challenge State=s policy of Acapping@ the per person

    amount under Florida=s Medicaid Waiver for Developmental Disabilities).

           In certifying a class of homeless persons, Judge Atkins stated:

                  The status of the plaintiffs as homeless is a fact common to the
                  class. As homeless, they allege that they have been and will
                  continue to be arrested solely for conduct that is fundamental to
                  the maintenance of life. This single factual issue is sufficient to
                  sustain class certification. It is irrelevant that those members
                  arrested are charged with a variety of crimes such as loitering,
                  trespassing, being in the park after hours, and vagrancy as long
                  as the common factual circumstances of their homelessness
                  subjects them to such arrest.

    Pottinger v. City of Miami, 720 F. Supp. 955, 958 (S.D. Fla. 1989) (citations omitted).

           In this case, the Named Plaintiffs and putative class are all homeless

    individuals who have been convicted under Ocala’s open lodging ordinance. As set

    forth above in paragraph seven of the motion, Plaintiffs have identified nine common

    questions of fact and law for all putative class members. The answers to these

    questions raise systemic issues applicable to the Defendants= treatment of all class




                                               12
Case 5:19-cv-00461-JSM-PRL Document 16 Filed 12/18/19 Page 13 of 23 PageID 184




    members. All class members have been injured by the Defendant’s enforcement of

    the unconstitutional ordinance. These common issues satisfy commonality.

           Further, liability is based on a common theory, and will not require individual

    determinations. See Kerr v. City of W. Palm Beach, 875 F.2d 1546, 1558 (11th Cir.

    1989) (no commonality because determination of reasonableness of officer's actions

    in light of essentially unique factual circumstances accompanying the arrest cannot

    be made en masse). Although the specific circumstances here of the arrests of class

    members vary, plaintiffs are not challenging the legality of individual arrests. They

    challenge the same unconstitutional system and share a common desire to enjoin the

    enforcement of the City’s open lodging ordinance.

           D.     Typicality

           Rule 23 requires that the claims or defenses of the representative parties be

    Atypical of the claims or defenses of the class.@ Fed. R. Civ. P. 23(a)(3). The Eleventh

    Circuit has stated that typicality exists when there is a:

                  nexus between the class representative=s claims or
                  defenses and the common questions of fact or law which
                  unite the class. A sufficient nexus is established if the
                  claims or defenses of the class and the class
                  representative arise from the same event or pattern or
                  practice and are based on the same legal theory.
                  Typicality however, does not require identical claims or
                  defenses. A factual variation will not render a class
                  representative=s claim atypical unless the factual position
                  of the representative markedly differs from that of other
                  members of the class.




                                                13
Case 5:19-cv-00461-JSM-PRL Document 16 Filed 12/18/19 Page 14 of 23 PageID 185




    Kornberg v. Carnival Cruise Lines, 741 F.2d 1332, 1337 (11th Cir. 1984); see also

    Piazza v. Ebsco Indus. Inc., 273 F.3d 1341, 1351 (11th Cir. 2001); Prado-Steiman v.

    Bush, 221 F.3d 1266, 1278-79 (11th Cir. 2000).

           The United States Supreme Court held that the class representative has to

    Apossess the same interest and suffer the same injury as the class members.@ Falcon,

    102 S. Ct. at 2370. The typicality requirement centers on Awhether the class

    representative=s claims have the same essential characteristics as those of the

    putative class. If the claims arise from a similar course of conduct and share the same

    legal theory, factual differences will not defeat typicality.@ Stirman v. Exxon Corp., 280

    F.3d 554, 562 (5th Cir. 2002) (citations omitted). The Named Plaintiffs here meet this

    requirement.

           Plaintiffs claim that by enforcing the City’s open lodging ordinance that

    Defendants are violating the federal and Florida Constitutions. The putative class

    consists of individuals who are homeless and have been subjected to Ocala’s open

    lodging ordinance. The Named Plaintiffs have suffered the same constitutional injuries

    as the class and “seek to represent class members who have suffered and will suffer

    the same arrests.” See Pottinger, 720 F. Supp. at 959.

           Named Plaintiff Cummings has not had permanent housing since 2014, and

    cannot afford a place to live. (Ex. 3 ¶¶ 4 & 6.) He has been convicted three times for

    violating Ocala’s open lodging ordinance, trespassed from a public park once, and

    convicted of trespass for being in the park. (Id. ¶¶ 8-10.) In order to sleep or rest, he

    looks for places that are out of sight or outside the city limits. (Id. ¶ 14.)




                                                 14
Case 5:19-cv-00461-JSM-PRL Document 16 Filed 12/18/19 Page 15 of 23 PageID 186




            Named Plaintiff McArdle has not had permanent housing since 2012, and

    cannot afford a place to live. (Ex. 4 ¶¶ 4-5.) He has been convicted ten times for

    violating Ocala’s open lodging ordinance since 2016, trespassed from the Salvation

    Army shelter, a public park, and the downtown square, and convicted of trespass for

    being in the park. (Id. ¶¶ 8, 9 & 11.) In order to sleep or rest, he tries to find a place

    inside, but if he cannot he sleeps in the woods, public sidewalks or other public places.

    (Id. ¶ 3.)

            Named Plaintiff Ramsey has lived in Ocala for most of her life. She has not had

    permanent housing since 2018. (Ex. 5 ¶¶ 1-3.) She has been convicted six times for

    violating Ocala’s open lodging ordinance since 2018, and trespassed from the

    Salvation Army shelter, a public park, and the downtown square. In order to sleep or

    rest, she tries to find a place inside either in a shelter or with friends, but if she cannot

    she sleeps in the woods, public sidewalks, or other public places. (Ex. 5.)

            As with commonality, the incidental variations in Plaintiffs= factual situations do

    not defeat typicality because the basic nature of the injury and the legal theory of

    recovery is typical for the entire class. See Miles v. Metropol. Dade Cnty., 916 F.2d

    1528, 1534 (11th Cir. 1990); Goodman v. Lukens Steel Co., 777 F.2d 113, 123 (3d

    Cir. 1985) (typicality satisfied despite fact that Ain a number of areas the class

    representatives= specific allegations are distinct from those of the class as a whole@),

    aff=d on other grounds, 482 U.S. 656 (1987); Edmonds v. Levine, 233 F.R.D. 638, 641

    (S.D. Fla. 2006) (differences in medical conditions and prescriptions were Airrelevant

    for purposes of the typicality requirement@ because the action of Medicaid agency to




                                                 15
Case 5:19-cv-00461-JSM-PRL Document 16 Filed 12/18/19 Page 16 of 23 PageID 187




    deny the service and the underlying rationale for the denial were identical for each

    named plaintiff to those of each proposed class member). Factual variations will not

    normally preclude class certification under the typicality requirement if the individual

    and class claims arise from the same event or course of conduct, and gives rise to the

    same legal or remedial theory. See Postawko v. Missouri Dep=t. of Corrections, 910

    F.3d 1030 (6th Cir. 2018). See also Appleyard v. Wallace, 754 F.2d 955, 958 (11th

    Cir.1985), abrogated on other grounds by Green v. Mansour, 474 U.S. 64 (1985)

    (Astrong similarity of legal theories will satisfy the typicality requirement despite

    substantial factual differences@). In Appleyard, the court focused on the similarity of

    relief, stating that all class members were similarly interested in the requested relief,

    that the court Adeclare the policies and customs of the Defendant invalid@ and enjoin

    the Defendant from further failing to comply with applicable federal law. Id. at 958.

           Similarly, in the present case, the Named Plaintiffs and the putative class have

    all been subjected to the same ordinance and policy, thus suffering the same

    constitutional deprivation, and are requesting the same declaratory and injunctive

    relief. See Kincaid v. City of Fresno, 244 F.R.D. 597, 603 (E.D. Cal. 2007) (typicality

    met where “each named Plaintiff and every member of the proposed class allege that

    they have suffered the deprivation of his or her personal property as a result of this

    policy and by virtue of their status as living in the streets”). There are no unique

    defenses to the Named Plaintiffs= claims. The Named Plaintiffs= claims are therefore

    typical of the claims of the putative class.




                                                   16
Case 5:19-cv-00461-JSM-PRL Document 16 Filed 12/18/19 Page 17 of 23 PageID 188




           E.     Adequacy of Representation

           Rule 23 requires that the class representatives be persons who Awill fairly and

    adequately protect the interests of the class.@ Fed. R. Civ. P. 23(a)(4). To determine

    if the Named Plaintiffs will adequately represent a potential class pursuant to the

    requirements of Rule 23(a)(4), the Court should consider (1) Awhether Plaintiffs=

    counsel are qualified, experienced and generally able to conduct the proposed

    litigation and ... (2) whether Plaintiffs have interests antagonistic to those of the rest

    of the class.@ Kirkpatrick v. Bradford & Co., 827 F. 2d 718, 726 (11th Cir. 1987)

    (quoting Griffin v. Carlin, 755 F.2d 1516, 1532 (11th Cir. 1985). Each concern is

    satisfied here.

           The Named Plaintiffs have no interests that are potentially antagonistic to the

    putative class in seeking the challenged ordinances and policies to be declared

    unconstitutional. There is no sense in which Named Plaintiffs= interests can be said to

    conflict with the interests of other members of the putative class. See Berger v.

    Compaq Computer Corp., 257 F.3d 475, 480 (5th Cir. 2001) (differences between

    named plaintiffs and class members render named plaintiffs inadequate only when

    those differences create conflicts). They all want the same relief. There are no claims

    for individual monetary damages; the claims are for declaratory and injunctive relief

    common to the entire putative class. The common allegations of Defendants=

    practices, the nature of the relief sought, and the legal theories advanced demonstrate

    the required congruity of interests. Moreover, each Named Plaintiff understands that

    the goal of the lawsuit is “to stop [the City] from doing things to other people that they




                                               17
Case 5:19-cv-00461-JSM-PRL Document 16 Filed 12/18/19 Page 18 of 23 PageID 189




    have done to me – arresting us for sleeping outside when we have no other choice

    and issuing trespass warnings for public parks.” (Ex. 3 ¶ 15; Ex. 4 ¶ 14; Ex. 5 ¶ 13.)

    The Named Plaintiffs are willing and able to participate in the lawsuit in order to help

    others. (Ex. 3 ¶¶ 15-18; Ex. 4 ¶¶ 13-15; Ex. 5 ¶ 14.)

           Fed. R. Civ. P. 23(g)(1)(A) lists the factors that courts must consider in

    appointing class counsel. See Sheinberg v. Sorenson, 606 F.3d 130 (3d Cir. 2010).

    They include pre-filing investigation, experience in class actions or similar claims,

    knowledge of law, and resources that counsel will commit to representing the class.

    These requirements are satisfied. The Named Plaintiffs have obtained experienced

    counsel who are skilled and knowledgeable about civil rights litigation with particular

    focus on homeless advocacy, constitutional law, practice and procedure in the federal

    courts and the prosecution and management of class action litigation. Plaintiffs are

    represented by non-profit organizations Southern Legal Counsel and the ACLU

    Foundation of Florida, and private attorney Andrew Pozzuto, who will commit sufficient

    resources to adequately prosecute the case.

           Lead counsel Kirsten Anderson has been a member of the Florida Bar since

    2005 and a lawyer with Southern Legal Counsel (SLC) since 2007. Anderson is an

    experienced federal court litigator (trial and appellate) including extensive experience

    bringing 42 U.S.C. § 1983 cases on behalf of homeless individuals against

    governmental entities for deprivations of constitutional rights. She has also provided

    national trainings and published on this topic. Her resume is attached. (Ex. 6.)




                                              18
Case 5:19-cv-00461-JSM-PRL Document 16 Filed 12/18/19 Page 19 of 23 PageID 190




           Co-counsel Jodi Siegel has been a lawyer with SLC since 1985 when she was

    admitted to The Florida Bar. Siegel is an experienced federal court litigator (trial and

    appellate) and has extensive class action experience. Siegel and Anderson were class

    counsel in Moreland, et al. v. Palmer, Case No. 4:12-cv-00585-MW-CAS (N.D. Fla.)

    (denial of due process in reduction of benefits to Medicaid beneficiaries). Siegel was

    class counsel in Long, et al. v. Benson, et al., Case No. 4:08-cv-26-RH-WCS (N.D.

    Fla.) (unnecessary institutionalization of individuals with disabilities in nursing

    facilities) and Washington, et al. v. DeBeaugrine, et al., 658 F. Supp. 2d 1332 (N.D.

    Fla. 2009), Case No. 4:09cv189-RH/WCS (denial of due process to Medicaid

    beneficiaries). Her resume is attached. (Ex. 7.)

           Co-counsel Chelsea Dunn, also with SLC, has been a member of The Florida

    Bar since 2018 and has been a licensed attorney in other states since 2009. At SLC,

    she litigates complex federal court cases. Prior to joining Southern Legal Counsel, she

    was a judicial clerk for the Supreme Court of Virginia and worked in the Children and

    Family Division representing indigent parents and children. (Ex. 8.)

           Co-counsel Daniel Tilley has been an attorney with the American Civil Liberties

    Union of Florida (ACLU-FL) since 2012 and a member of The Florida Bar since 2012.

    He has been admitted to practice law in other states since 2010. Tilley has more than

    three years of federal judicial clerk experience and more than seven years of civil

    rights litigation experience with the ACLU, most of it concerning complex constitutional

    or statutory claims. (Ex. 9.)




                                              19
Case 5:19-cv-00461-JSM-PRL Document 16 Filed 12/18/19 Page 20 of 23 PageID 191




           Co-counsel Jacqueline Azis has been an attorney with the ACLU-FL since 2017

    and a member of The Florida Bar since 2012. She has served as counsel in numerous

    federal court cases including cases under 42 U.S.C. § 1983 on behalf of homeless

    individuals against governmental entities for deprivations of constitutional rights. Food

    Not Bombs v. City of Pensacola, Case No. 3:17-cv-345-MCR-CJK (N.D. Fla.)

    (challenging a panhandling ordinance under First Amendment); Anthony Stone, et. al.

    v. City of Fort Lauderdale, Case No. 0:17-cv-61211-WPD (S.D. Fla.) (challenging the

    City’s destruction of property under Fourth and Fourteenth Amendments). She has

    also represented hundreds of individuals in state criminal proceedings including during

    her time working at the Office of the Public Defender in Ocala, Florida. (Ex.10.)

           Co-counsel Andrew Pozzuto has been a member of The Florida Bar since

    1991. He is an experienced criminal court practitioner in private practice in Ocala,

    Florida where he has worked since his first legal job at the Office of the Public

    Defender. He has completed more than 75 criminal jury trials. (Ex. 11.)

           F.     Defendant has acted or refused to act on grounds generally
                  applicable to the putative class making final injunctive and
                  declaratory relief appropriate for the putative class as a whole.

           Certification under Rule 23(b)(2) requires finding that the defendant Aacted or

    refused to act on grounds equally applicable to the class@ and Afinal relief of an

    injunctive nature or a corresponding declaratory nature, settling the legality of the

    behavior with respect to the class as a whole@ is appropriate. Rule 23(b)(2) was

    intended primarily to facilitate civil rights class actions, where, as here, Athe class

    representatives typically seek broad injunctive or declaratory relief against




                                               20
Case 5:19-cv-00461-JSM-PRL Document 16 Filed 12/18/19 Page 21 of 23 PageID 192




    Defendant=s discriminatory practices.@ Penson v. Terminal Transport Co., Inc., 634

    F.2d 989, 993 (5th Cir. Unit B 1981); see also Ass=n for Disabled Am., Inc. v. Amoco

    Oil Co., 211 F.R.D. 457, 465 (S.D. Fla. 2002) (certifying class of persons with

    disabilities alleging failure to meet accessibility requirements under Americans With

    Disabilities Act).

           In Wal-Mart Stores, the Court held that Rule 23(b)(2) is only satisfied when Aa

    single injunction or declaratory judgment would provide relief to each member of the

    class. It does not authorize class certification when each individual class member

    would be entitled to a different injunction or declaratory judgment against the

    defendant.@ 131 S. Ct. at 2557.

           The central focus of this litigation is on Defendant=s enforcement of an

    unconstitutional ordinance. The Named Plaintiffs and the proposed class are subject

    to the continuing injury of being arrested, cited and trespassed. Injunctive or

    declaratory relief settling the legality of Defendants= behavior with respect to the

    putative class as a whole is appropriate.

           Class actions pursuant to Fed. R. Civ. P. 23(b)(2) are appropriate where the

    Plaintiff class seeks declaratory or injunctive relief from unlawful and/or discriminatory

    policies and local government ordinances. See Blake v. City of Grants Pass, No. 1:18-

    CV-01823-CL, 2019 WL 3717800, at *6 (D. Or. Aug. 7, 2019) (“Each member of the

    proposed class is at risk of having the challenged ordinances enforced against him or

    her. Thus, Defendant's alleged conduct—punishing homeless individuals for engaging

    in activities necessary to sustain life—applies equally to all class members.”). The




                                                21
Case 5:19-cv-00461-JSM-PRL Document 16 Filed 12/18/19 Page 22 of 23 PageID 193




    Named Plaintiffs and putative class seek injunctive relief as a whole against the City,

    and not particularized relief for each class member. Thus, Plaintiffs meet the standard

    for certification under Rule 23(b(2).

           G.     Conclusion

           Plaintiffs have met the requirements of Rule 23(a) and (b)(2) by showing that

    they are capable of proving their claims through common evidence. See S.R. v. Pa.

    Dep't of Human Servs., 325 F.R.D. 103, 112 (M.D. Pa. 2018) (class certified where

    evidence needed to prove the systemic failures and discriminatory impact of state

    agency=s practices will be substantially the same for all putative class members).

    Plaintiffs request that the class be certified, and that the Court appoint class counsel.



    Dated: December 18, 2019                  Respectfully submitted,

                                              /s/ Jodi Siegel
                                              Jodi Siegel, Fla. Bar No. 511617
                                              jodi.siegel@southernlegal.org
                                              Kirsten Anderson, Fla. Bar No. 17179
                                              TRIAL COUNSEL
                                              Kirsten.anderson@southernlegal.org
                                              Chelsea Dunn, Fla. Bar No. 1013541
                                              chelsea.dunn@southernlegal.org
                                              Southern Legal Counsel, Inc.
                                              1229 NW 12th Avenue
                                              Gainesville, FL 32601-4113
                                              (352) 271-8890
                                              Fax: (352) 271-8347

                                              Jacqueline Nicole Azis, Fla. Bar No.101057
                                              ACLU Foundation of Florida
                                              4023 N. Armenia, Suite 450
                                              Tampa, FL 33607
                                              (786) 363-2708




                                               22
Case 5:19-cv-00461-JSM-PRL Document 16 Filed 12/18/19 Page 23 of 23 PageID 194




                                            Fax: (786) 363-2708
                                            jazis@aclufl.org

                                            Daniel Tilley, Fla. Bar No. 102882
                                            ACLU Foundation of Florida
                                            4343 W. Flagler St., Suite 400
                                            Miami, FL 33134
                                            (786) 363-2714
                                            dtilley@aclufl.org

                                            Andrew Pozzuto, Fla. Bar No. 887617
                                            Alavi & Pozzuto
                                            108 N Magnolia Ave Ste 600
                                            Ocala, FL 34475-6648
                                            352-732-9191
                                            Fax: 352-732-4892
                                            apozzuto@theaplawgroup.com

                                            ATTORNEYS FOR PLAINTIFFS


                                 CERTIFICATE OF SERVICE

           I hereby certify that a true and correct copy of the foregoing was served by

    electronic notice generated through the CM/ECF service on December 18, 2019, on

    all counsel or parties of record.



                                                  /s/ Jodi Siegel
                                                  ATTORNEYS FOR PLAINTIFFS




                                            23
